DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered. 
Claims 9-24 are pending. Claims 1-8 are canceled. Claims 9, 11, 15, 17-20 are amended. Claim 24 is new. Claims 12 and 14 remain withdrawn. Claims 9-11, 13, 15-24 are currently being examined as drawn to the elected species of: first and third biomarker are different (claim 16); and first signaling pathway is down-regulated by the exogenous agent (claim 13).

New Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 9-11, 13, 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) a method utilizing antibodies to assay a sample of patient diseased cells for: (1) the activity state of a first biomarker that when perturbed causes a disease and is responsive to an exogenous agent; (2) the activity state of a second biomarker that when perturbed causes a disease and is not responsive to an exogenous agent; and (3) a third biomarker altered in response to the exogenous agent when perturbation exists in the first signaling pathway; wherein at least one antibody binds to a post-translational modification of the first or second biomarker such as phosphorylation; followed by selecting the patient for treatment with the exogenous agent when the first signaling pathway is perturbed and the second pathway is not perturbed. Dependent claim 23 recites administering the selected patient with the exogenous agent. Dependent claims 19 and 20 specify the assay is multiparameter phsopho-antibody analysis or differential global phsophprofiling. Thus, the claims are directed to the judicial exception of naturally occurring biomarker overexpression, underexpression, or phosphorylation (“perturbed”) as correlated to response to an exogenous agent. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. With regards to claim 23, no particular treatment is recited or applied and no particular patient population is identified for treatment as especially benefitting from the “exogenous agent” because no specific biomarkers or their particular “perturbation” (expression level, phosphorylation, or any other post-translational modification) of signaling pathway are recited to indicate which patients would benefit. Generic treatment steps are no more than appending conventional steps specified at a high level of generality, are a generic direction to “apply it,” and fail to supply inventive concept to the judicial exception. The treatment step of claim 23 fails to amount to an element significantly more than the judicial exception.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine laboratory procedures to detect and observe naturally occurring states of biomarkers in disease samples such as cancer cells. The steps of detecting activity states of biomarkers in different signaling pathways, are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, US Patent Application 2004/0248151, Bacus et al; Irish et al (Cell, 2004; 118:217-228); US Patent Application Publication 2009/0285796, Goss et al, claiming priority to January 20, 2006; Smith et al (British Journal of Cancer, 2004, 91:1190-1194); Neve et al (Cancer Research, April 2006, Vol. 66, Issue 8 Supplement; 793; abstract #3378); Yakes et al (Cancer Research, 2002, 62:4132-4141); Krutzik et al (Clinical Immunology, 2004, 110:206-221); Lim et al (Clinical Cancer Research, 2005, 11:3163-3169) and Stover et al (Clinical Proteomics Journal, 2004, 1:69-80) all teach and demonstrate known, routine laboratory methods for detecting activity states of biomarkers of different signaling pathways in cancer cells utilizing antibodies and phosphoprotein antibodies, multiparameter phsophoantibody analysis or differential global phsophprofiling, as well as correlating biomarker altered states to cell signaling, disease contribution, and therapeutic responses.  Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.


New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9-11, 13, 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "wherein the antibody to said post-translationally modified first or second biomarker".  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests amending the claim to recite: “…wherein the antibody to said first or second biomarker binds to a post-translationally modified form of said first and second biomarkers”.



Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 9-11, 13, 15-18, 21-24 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2004/0248151, Bacus et al.
Bacus et al teach a method for selecting and administering an exogenous therapeutic agent (trastuzumab, HERCEPTIN®) to a cancer patient, comprising:
(a) obtaining a cancer cell sample from the patient before treatment with the agent;
(b) performing an immunoassay on the sample to detect expression levels and phosphorylation levels of protein biomarkers of several pathways, including HER2, EGFR, IGFR, NDF, TGF-α, pAKT, pERK, and pS6 biomarkers, utilizing protein-specific and phosphorylation-specific antibodies; wherein each of these biomarkers are identified in patients as being perturbed (phosphorylated or increased or decreased in expression) or unperturbed (normal expression level or not phosphorylated) singly or in various combinations as associated with the presence of cancer compared to normal tissue; wherein biomarkers pAKT, pERK, and pS6 are a plurality of phosphorylated biomarkers that have a post-translational modification and alone indicate the activity state of their signaling pathways by their phosphorylation; 
(c) selecting the patient for treatment and administering the exogenous therapeutic agent to the patient when specific profiles are detected such as:
(i) decreased (perturbed) IGFR expression;
(ii)  normal (unperturbed) or increased (perturbed) expression of EGFR polypeptide, accompanied by decreased (perturbed) phosphorylation of ERK polypeptide;
(iii) decreased expression of IGFR polypeptide, accompanied by increased phosphorylation of S6 ribosomal polypeptide;
(iv)  decreased expression of IGFR polypeptide, accompanied by increased expression of NDF polypeptide;
(v)  normal or increased IGFR expression accompanied by decreased pAKT and pS6;
(vi) increased or normal EGFR expression accompanied by decreased pAKT and/or decreased pERK;
(x) increased HER2 expression, decreased IGFR expression, accompanied by increased pS6;
(xi) increased HER2 and NDF expression accompanied by decreased IGFR expression and increased pS6; 
(xii) increased NDF, HER2, and EGFR expression accompanied by decreased pERK;
(xiii) increased EGFR, HER2, and NDF expression; or
(xiv) increased EGFR, HER2, and TGF-α expression ([15]; [33-42]; [53-86]; Example 4 and 5; claims 1-83).
Bacus et al teach it has been demonstrated that pERK and pAKT decrease in response to treatment and indicate responsiveness, whereas no changes in pERK and pAKT after treatment indicated resistance ([70]), and Bacus et al summarize the relationship of the above listed biomarkers with downstream signaling and several pathways associated with HER2 and EGFR biomarkers that aid in determining which therapy to administer to the patient ([68-91]). Bacus et al teach comparing the detection of expression or phosphorylation of biomarkers in patient tissue samples before and after treatment ([90]). Bacus et al teach increased EGFR, HER2, IGFR, pERK and pAKT signaling are associated with driving cancer, causing disease ([5-9]; [68-75]). Bacus et al further teach the relationship of the biomarkers with specific signaling pathways and cancer. Bacus et al teach that activation of ERBB receptor heterodimers can stimulate MAPK-ERK1/2 and PI3K-AKT growth and survival pathways, whose deregulation in cancer has been linked to disease progression and refractoriness to therapy. Overexpression of HER2 leads to heterodimerization with HER3 in breast cancer resulting in PI3K/AKT activation and promotion of cell survival and enhanced tumor aggressiveness ([7]). Activation of heterodimers of HER2 with HER3 (ERBB3) or EGFR (ERBB1) results in activation of the MAPK and PI3K/AKT pathways. The MAPK pathway is measured by analyzing the level of activation and phosphorylation of ERK (pERK) ([105]). Bacus et al teach that treatment with HER2-targeted therapy, such as trastuzumab, is effective when a patient’s tumor growth depends on a cellular pathway such as AKT/mTOR that is driven by the ERBB receptors and not by other tyrosine kinases such as IGFR.  When high levels of activation of these downstream signals occur independent of ERBB receptors, trastuzumab treatment is not effective. Use of these methods permit a clinician to choose a more effective combination of targeted therapies for cancer patients ([75]). Bacus et al further teach that patients with high S6 phosphorylation (pS6) had positive response rates to trastuzumab therapy ranging from 8% to 67% depending on IGFR expression, wherein patients lacking IGFR signaling were responsive to trastuzumab ([72]). Thus, Bacus et al teach that when HER2, pERK, and pAKT are perturbed they contribute to breast cancer disease and are responsive to trastuzumab therapy. When IGFR is perturbed in breast cancer and signaling increased, the cancer is not responsive to trastuzumab therapy. Bacus et al teach selecting patients for trastuzumab therapy when cancers demonstrate activation of the MAPK and PI3K/AKT pathways, and do not demonstrate activation of IGFR pathway.
	Given the biomarker responder package taught by Bacus et al comprises antibodies that detect HER2, EGFR, IGFR, NDF, TGF-α, pAKT, pERK, and pS6, biomarkers that function as claimed, the biomarker responder package of Bacus et al is the same as that instantly claimed. MPEP 2113 states: "[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In the instant case, the antibodies used by Bacus et al to detect expression levels and phosphorylation of the biomarker proteins provide the same function and comprise the same structure as the biomarker responder package of antibodies and antibodies directed against phosphoproteins instantly claimed. The method in which the instant claims recite how the biomarker responder package was “established” does not distinguish the instantly claimed “biomarker responder package” or antibodies from those taught and used by Bacus et al. Claims 9 and 10 also do not require the method to perform the steps of establishing the biomarker responder package. The claims are reasonably interpreted to describe how the biomarker responder package was made.
	In the event Applicants argue the establishment of biomarker responder package is an active method step, the rejections below address these limitations.

Response to Arguments
5.	Applicants argue that Bacus does not teach that the post-translational state of the biomarker protein was alone sufficient to determine the activity state of the corresponding signaling pathway.  Applicants argue that Bacus selected samples that were overexpressing HER2 for further analysis of additional biomarkers and biomarker phosphorylation state. Applicants argue that: (1) since HER2 represents a signaling pathway that is responsive to Herceptin, Bacus does not identify a biomarker whose post-translational modification alone determines the activity state of a first signaling pathway; (2) Bacus shows in Table 4 that in HER2-overexpressing patients, none of the phosphorylated biomarkers examined (pERK, pAKT, or pS6) were capable of discerning between responders and non-responders to Herceptin on their own. Applicants argue that it is only when Bacus combines the phosphorylation state of one of the above phosphoproteins with the expression level of another protein in the same pathway in HER2 overexpressing patients that it can predict, with statistical significance, whether a patient responded to Herceptin® (trastuzumab). Applicants argue this is evidence that Bacus does not teach, and teaches away from, using a specific post-translationally modified biomarker on its own to detect the activity state of the first or second signaling pathway.

6.	The arguments have been carefully considered but are not persuasive. Applicants are arguing limitations not recited in the claims. There are no limitations excluding the testing of additional biomarkers in HER2+ patients. Contrary to arguments, the testing of HER2 is encompassed by the claimed method because it is a biomarker that functions in the indication and cause of disease, is overexpressed indicating increased HER2 signaling, indicates trastuzumab responsiveness, and is altered in response to trastuzumab therapy. Similarly, the testing of EGFR, IGFR, NDF, and TGF-α are encompassed by the claimed method because they are biomarkers that are altered in activity state (increased/decreased in expression indicating alteration of their signaling pathway) and contribute to disease, function in the indication of trastuzumab responsiveness, and are sometimes altered in response to therapy.
	Contrary to arguments, there is no claim limitation requiring the selection of a patient responsive to an exogenous agent for treatment based on a single biomarker alone, “on its own”. The claimed method requires assaying at least first and second biomarkers that detect the activity state of first and second signaling pathways and a third biomarker altered in response to the therapeutic agent. Dependent claims require assaying for a plurality of these biomarkers. The biomarkers of Bacus satisfy the functional requirements of the biomarkers as claimed. The method taught by Bacus combining biomarkers for determining selection of patients responsive to trastuzumab satisfy the claim limitations. 
	Applicants have not persuasively argued that the phosphorylated biomarkers: pERK, pAKT, or pS6 do not function to alone indicate the activity state of their signaling pathway. These biomarkers are phosphorylated. Thus, they alone indicate their own signaling pathway is activated. Bacus provides a clear correlation of the activation states of these biomarkers with disease and treatment response as stated in the rejection, and as admitted by Applicants in arguments. There is no limiting definition in the specification and no mention of a biomarker that “alone” detects the activity state of a signaling pathway that would exclude pERK, pAKT, or pS6. The claims reasonably encompass pERK, pAKT, or pS6 phosphorylated biomarkers that alone indicate the activation state of their pathways. The claims as currently constituted do not structurally or functionally exclude the biomarkers assayed by Bacus.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 9-11, 13, 15-18, 21-24 remain/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2004/0248151, Bacus et al; in view of Smith et al (British Journal of Cancer, 2004, 91:1190-1194); Neve et al (Cancer Research, April 2006, Vol. 66, Issue 8 Supplement; 793; abstract #3378); and Yakes et al (Cancer Research, 2002, 62:4132-4141).
US Patent Application 2004/0248151, Bacus et al teach a method for selecting and treating a cancer patient with trastuzumab (HERCEPTIN®) comprising:
(a) obtaining a sample of breast cancer cells prior to treatment with trastuzumab;
(b) assaying the sample for expression levels and phosphorylation of biomarker proteins using antibodies, wherein the biomarkers include HER2 (also known as ERBB2), EGFR (also known as ERBB1), IGFR, NDF, TGF-α, pAKT, pERK, and pS6; wherein increased expression of HER2, IGFR, EGFR, pERK, and/or pAKT biomarkers are established as indicative of, and contributing to cancer disease; wherein phosphorylation is a post-translational modification; wherein the phosphorylated biomarkers alone are indicative of activation of different first and second signaling pathways;
(c) selecting the patient for treatment and administering treatment with trastuzumab when the patient sample has any combination of expression and phosphorylation profiles indicative of a responder as listed in (i)-(xiv) above, wherein the patient’s cancer demonstrates activation of the MAPK and PI3K/AKT pathways (i.e., the pathways are perturbed), and does not demonstrate activation of IGFR pathway (i.e., the IGFR pathway is not perturbed), as set forth above.
Bacus et al further teach the relationship of the biomarkers with signaling pathways and cancer. Bacus et al teach that activation of ERBB receptor heterodimers can stimulate MAPK-ERK1/2 and PI3K-AKT growth and survival pathways, whose deregulation in cancer has been linked to disease progression and refractoriness to therapy. Overexpression of HER2 leads to heterodimerization with HER3 in breast cancer resulting in PI3K/AKT activation and promotion of cell survival and enhanced tumor aggressiveness ([7]). Activation of heterodimers of HER2 with HER3 (ERBB3) or EGFR (ERBB1) results in activation of the MAPK and PI3K/AKT pathways. The MAPK pathway is measured by analyzing the level of activation and phosphorylation of ERK (pERK) ([105]). Bacus et al teach that treatment with HER2-targeted therapy, such as trastuzumab, is effective when a patient’s tumor growth depends on a cellular pathway such as AKT/mTOR that is driven by the ERBB receptors and not by other tyrosine kinases such as IGFR.  When high levels of activation of these downstream signals occur independent of ERBB receptors, trastuzumab treatment is not effective. Use of these methods permit a clinician to choose a more effective combination of targeted therapies for cancer patients ([75]). Bacus et al further teach that patients with high S6 phosphorylation (pS6) had positive response rates to trastuzumab therapy ranging from 8% to 67% depending on IGFR expression, wherein patients lacking IGFR signaling were responsive to trastuzumab ([72]). Thus, Bacus et al teach that when HER2, pERK, and pAKT are perturbed they contribute to breast cancer disease and are responsive to trastuzumab therapy. When IGFR is perturbed in breast cancer and signaling increased, the cancer is not responsive to trastuzumab therapy. Bacus et al teach selecting patients for trastuzumab therapy when cancers demonstrate activation of the MAPK and PI3K/AKT pathways, and do not demonstrate activation of IGFR pathway.
US Patent Application 2004/0248151, Bacus et al does not teach actively establishing the group of antibodies used for assaying the patient samples by treating isolated cells or tissues with trastuzumab, measuring the biomarker expression and phosphorylation, comparing to untreated cells, and identifying biomarkers that: (1) detect the activity state of a 1st signaling pathway; (2) detect the activity state of a 2nd signaling pathway; and (3) are directly altered in response to trastuzumab when a perturbation exists in the 1st signaling pathway.
Smith et al teach assaying patient breast cancer samples for biomarkers HER2, EGFR, IGFR, pHER2, pAKT, NDF, TGF-α, pERK, and pS6 utilizing commercially available antibodies and correlating expression profiles with patient response to trastuzumab in order to provide a predictive profile that will identify a patient responsive to treatment with trastuzumab (abstract; Tables 3-5; Materials and Methods). Smith et al provide a flow chart identifying patients responsive to therapy with trastuzumab by assaying for the expression of the biomarkers prior in cancer cell samples to therapy (see Figure 2 below). Like, Bacus et al, Smith et al recognize that breast cancer patients with activated HER2 (ERBB2), EGFR (ERBB1), and NDF pathways are responsive to trastuzumab, whereas patients with activated IGFR/pS6 pathway are not responsive.

    PNG
    media_image1.png
    362
    470
    media_image1.png
    Greyscale


	Neve et al teach utilizing a breast cancer cell line model to identify biomarker profiles predictive of response to trastuzumab. Neve et al compared biomarker expression between baseline levels (before treatment) and levels after treatment with trastuzumab in HER2-overexpressing breast cancer cells, and identified perturbed expression levels or phosphorylation levels of biomarkers that correlated with trastuzumab response or resistance. Neve et al identified that cancers with intact ERBB-RAF-MAPK pathway are sensitive to trastuzumab therapy and cancers with de-regulated PI3K-AKT pathways and ERBB-RAF-MAPK pathways are resistant to trastuzumab therapy. Neve et al suggest using panels of breast cancer cell lines to model the heterogeneity of responses of individual tumors to pathway-targeted therapies to comprehensively map profiles indicative of response or resistance to therapy.
	Yakes et al demonstrate the known mechanism of trastuzumab successfully treating breast cancer cells by inhibiting PI3K pathway signaling and decreasing phosphorylated AKT (pAKT) and phosphorylated MAPK (pERK) levels as measured by commercially available phospho-specific antibodies in HER2 amplified breast cancer cell lines (abstract; Materials and Methods; Figure 2 and 3). Yakes et al teach it is known that signaling pathways activated by HER2 include Ras-Raf-MEK-MAPK, PI3K-Akt-ribosomal S6 kinase (p. 4132, 2nd col. last paragraph). Yakes et al teach that anti-tumor effects of trastuzumab are mediated by inhibition of PI3K and its target AKT in HER2-overexpressing breast cancer cells (p. 4133, col. 1, 1st paragraph).
	Bacus et al, Smith et al, Neve et al, and Yakes et al established the success of utilizing a biomarker responder package to identify breast cancer patients or breast cancer cells responsive to trastuzumab therapy encompassing biomarkers indicative of activation of 1st and 2nd signaling pathways that drive cancer, including ERBB, PI3K/AKT, MAPK, and IGFR/pS6 pathways, and biomarkers that are down-regulated or unaffected/resistant by treatment with trastuzumab. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to establish the group of biomarkers or antibodies used for assaying the patient samples in Bacus et al by treating isolated breast cancer cells or cell lines with trastuzumab, measuring the biomarker expression and phosphorylation, comparing to untreated cells, and identifying biomarkers that: (1) detect the activity state of a 1st signaling pathway; (2) detect the activity state of a 2nd signaling pathway; and (3) are directly altered in response to trastuzumab when a perturbation exists in the 1st signaling pathway. One would have been motivated to and have a reasonable expectation of success to because: (1) Neve et al suggest and demonstrate success for utilizing a breast cancer cell line model to identify protein expression, phosphorylation and activated pathways indicative of breast cancer and predictive of therapeutic response to trastuzumab, and suggest doing so due to the heterogeneity of breast cancers, (2) Yakes et al and Neve et al teach the known signaling pathways associated with HER2 overexpression and activation in breast cancer cells, wherein Yakes et al demonstrate successfully down-regulating pAKT and pERK (MAPK) with trastuzumab treatment of HER2-overexpressing responsive breast cancer cells, (3) Bacus et al and Smith et al teach assaying for biomarker expression and phosphorylation for the same purpose as Neve et al to identify biomarker profiles responsive to trastuzumab therapy, and (4) all four references identify expression, activation or perturbation of the same signaling pathways as associated with HER2-overexpressing breast cancer progression and therapeutic response to trastuzumab, and the references demonstrate successfully utilizing commercially available antibodies to assess biomarker expression and phosphorylation in those signaling pathways. Given the signaling pathways and their perturbation or expression associated with HER2-overexpressing breast cancer patients, cell lines, and trastuzumab response are known in the cited art, given the effects of trastuzumab on the signaling pathways is known, and given the antibodies and anti-phospho antibodies to proteins in these signaling pathways are commercially available and already successfully used to profile trastuzumab response in the art, it is reasonably expected that one could assemble/establish the known package of antibodies to HER2, EGFR, IGFR, NDF, TGF-α, pAKT, pERK, and pS6 from cell line screening to perform the method of Bacus et al.

Response to Arguments
8.	Applicants reiterate arguments above that Bacus does not teach relying solely upon the post-translational state of a single biomarker to detect the activity state of either the first signaling pathway or second pathway, and the secondary references do not remedy the deficiency. Applicants argue that Smith is from the same research group as Bacus and appears to relate to the same set of HER2 overexpressing patient samples as analyzed in Bacus. Applicants argue that Smith does not show any data on the correlation between the phosphorylation state of pERK, pAKT, or pS6 and response to Herceptin. Applicants argue that Smith clearly states there was no such correlation: “Comparison of the levels of activated or phosphorylated ERK alone failed to demonstrate any significant effect of elevated p-ERK levels as a factor for patient outcome. Similarly, AKT activation (p-AKT) or phosphorylation of S6 ribosomal protein alone ... did not significantly correlate with patient outcome.” (Smith at p 1192, paragraph spanning first and second columns.) Applicants argue that the two pathways (Targeted and Alternative in Figure 2) described in Smith require assaying the expression level of at least one protein that is not translationally modified (HER2, EGFR, NDF, IGFR). Applicants argue that this teaches away from assaying post-translationally modified biomarkers and utilizing them “alone” to detect the activity state of a pathway and identify responders. 
Applicants argue that although Neve assays HER2+ cell lines and patient samples to measure biomarkers for predicting response to trastuzumab and identifies post-translationally modified biomarkers that are affected by trastuzumab, Neve does not teach that any one of these biomarkers could “alone” (without HER2 overexpression) detect the activity state of a signaling pathway involved in breast cancer useful to predict response to trastuzumab.
 Applicants argue that Yakes suggests alterations in PI3-Akt signaling pathway together with high levels of Akt activity prevent response to HER2 inhibition therapy. Applicants argue that Yakes does not teach measuring phosphorylated Akt alone to determine the activity state of the PI3-Akt pathway. Applicants argue that Bacus and Smith teach measuring Akt phosphorylation alone is not sufficient to determine responsiveness of trastuzumab and cannot determine the activity state of this second pathway. Applicants argue that Yakes does not teach or suggest using post-translationally modified protein as the “sole biomarker for determining the activity state of a signaling pathway involved in HER2-overexpressing breast cancer.”

9.	The arguments have been carefully considered but are not persuasive for the reasons argued above. Applicants are arguing limitations not recited in the claims. There are no limitations excluding the testing of additional biomarkers in HER2+ patients. There are also no limitations excluding the testing of biomarkers that are not post-translationally modified in addition to the post-translationally modified biomarkers, such as HER2, EGFR, NDF, and IGFR. Contrary to arguments, the testing of HER2, EGFR, NDF, and IGFR are encompassed by the claimed method because they are biomarkers that are altered in activity state (increased/decreased in expression indicating activity state of their pathway), contribute to disease, indicate trastuzumab responsiveness, and some are altered in response to trastuzumab therapy.
Contrary to arguments, there is no claim limitation requiring the selection of a patient responsive to an exogenous agent for treatment based on detection of a single post-translationally modified biomarker alone, “on its own,” or as the “sole biomarker for determining the activity state of a signaling pathway involved in HER2-overexpressing breast cancer.”
The claimed method requires assaying at least first and second biomarkers that detect the activity state of first and second signaling pathways, as well as a third biomarker altered in response to the therapeutic agent. Dependent claims require assaying for a plurality of biomarkers. The biomarkers of the cited combined references satisfy the functional requirements of the biomarkers as claimed. The method taught by the cited references combining biomarkers for determining selection of patients responsive to trastuzumab satisfy the claim limitations. Thus, Smith, Bacus, Neve, and Yakes do not teach away from the claimed invention.
	Applicants have not persuasively argued that the phosphorylated biomarkers: pERK, pAKT, or pS6 do not function to alone indicate the activity state of their signaling pathway. These biomarkers are phosphorylated. Thus, they alone indicate their own signaling pathway is activated. Bacus and secondary references provide a clear correlation of the activation states of these biomarkers with disease and trastuzumab response as stated in the rejection, and as admitted by Applicants in arguments. The claims as currently constituted do not structurally or functionally exclude the biomarkers assayed by the cited combined references. There is no limiting definition in the specification and no mention of a biomarker that “alone” detects the activity state of a signaling pathway that would exclude pERK, pAKT, or pS6. The claims reasonably encompass pERK, pAKT, or pS6 phosphorylated biomarkers that alone indicate the activation state of their pathways.



10.	Claim 19 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2004/0248151, Bacus et al; Smith et al (British Journal of Cancer, 2004, 91:1190-1194); Neve et al (Cancer Research, April 2006, Vol. 66, Issue 8 Supplement; 793; abstract #3378); and Yakes et al (Cancer Research, 2002, 62:4132-4141), as applied to claims 9-11, 13, 15-18, 21-24 above, and further in view of Krutzik et al (Clinical Immunology, 2004, 110:206-221). 
Bacus et al, Smith et al, Neve et al, and Yakes et al (the combined references) teach a method for selecting and treating a patient with trastuzumab, the method comprising:
(a) obtaining a breast cancer cell sample from the patient prior to treatment;
(b) performing at least one assay on the sample utilizing a biomarker responder package of antibodies or phospho-antibodies to determine activity states of first signaling pathways that cause disease and are responsive to trastuzumab, and second signaling pathways that when perturbed cause disease and are not responsive to trastuzumab;
(c) selecting and treating the patient for trastuzumab therapy when the assay demonstrates a first signaling pathway is perturbed and a second signaling pathway is not perturbed as set forth above; and
(d) wherein the biomarker responder package is established by treating cell lines with trastuzumab and comparing activity states of biomarker proteins between treated and untreated cells in the first and second signaling pathways as stated above; wherein the antibodies utilized for detecting perturbation in biomarker expression and phosphorylation are commercially available. Bacus et al further teach antibody staining procedures can be performed using standard techniques and protocols known in the art ([88]).
The combined references do not teach phospho-profiling of the patient sample by multiparameter phosphoantibody analysis.
Krutzik et al teach a known method of phospho-profiling disease states utilizing multiparameter analysis by flow cytometry with antibodies specific for the phosphorylated proteins, wherein multiple different phosphorylated proteins can be measured at once in a sample or even on a single cell. Krutzik et al teach several applications for phospho-profiling including: profiling disease states, multidimensional assessment of cell signaling networks to understand cell function, identifying signaling thresholds and connections among disparate signaling cascades, determining drug efficacy by screening drugs in primary cell (tissue samples from patients) to determine subset-specific efficacy and side effects, testing drug specificity against particular signaling proteins or target validation of drug specificity by analyzing multiple intracellular pathways simultaneously, monitoring particular drugs for their effects during treatment on cell populations of interest, and identifying phospho-epitopes on kinases as diagnostic indicators of disease progression (Table 3; p. 217-219). Krutzik et al expand on the clinical applications of phospho-specific flow cytometry teaching that by understanding molecular events that occur in disease samples or in response to various drugs, researchers and clinicians will be able to tailor therapies for particular patients based on their responsiveness. Such patient-specific treatment may become possible with this technique because it allows analysis to easily be carried out within a day of sample collection and provides a wide range of information including cell type representation and functional signaling levels (p. 215, col. 2 to p. 216, col. 1). Krutzik et al recognize the importance of determining the specificity of drugs in patient samples to test whether the effects seen in vitro also occur in vivo and if the drug’s molecular efficacy matches expectations. Analysis of signaling in patient samples or murine xenograft models provide information regarding the pharmacodynamics profile of drugs that does not rely on long-term analysis of disease progression, but rather immediate determination of drug efficacy against a particular target. Phenotyping tumor samples via phospho-epitopes can develop into a field of flow cytometry proteomics by analyzing active cellular processes and finding novel targets of therapy (p. 217, col. 2). Krutzik et al teach that phospho-epitope analysis in cells treated with compound libraries can simultaneously determine the efficacy of a compound against a particular target and its specificity for that target relative to other signaling molecules. For example, in the generation of tyrosine kinase inhibitors, it would be ideal to inhibit pathways that are overly active in oncogenic settings but not those normally occurring in healthy cells. One can readily perform such a screen with phosphor-epitope flow cytometry on cell culture models or in vivo tumor models. This analysis can be continued throughout drug development and into clinical trials to assess specific activity of the drug and determine the cell types that are affected. Refinement of drug based on in vivo phospho-epitope levels will be invaluable in developing designer drugs that are effective and non-toxic (p. 217, col. 2 to p. 218, col. 1). Krutzik et al teach utilizing phospho-specific flow cytometry in profiling disease states via their signaling status and response to particular compounds. Correlation of phospho-epitope signatures to the progression of a disease may aid in developing therapies tailored to patients (p. 218, col. 2). Proteins that are present in low concentrations may play large roles in disease progression if they are constitutively active, a trait that can only be characterized by phospho-specific analysis. It is critical to correlate levels of proteins with their activity in particular disease states (p. 218, col. 2). Krutzik et al suggest applying phospho-epitope analysis by flow cytometry to tumor masses, biopsies, and tissue-derived samples to give clinical researchers a tool in the fight against cancer and immune system diseases by allowing them to first profile aberrant signaling, and then to analyze the efficacy and specificity of therapies both before and during clinical trials. Krutzik et al teach screening patient samples to discover new targets for drug development. Because of the multidimensional nature of phospho-specific flow cytometry, several kinases can be profiled simultaneously to produce disease or stimulus-specific phenotypic characterizations. This tool can be used for the pharmacodynamics monitoring of drugs in both screening and clinical trial settings (p. 218, col. 2 to p. 219, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize multiparameter phosphoantibody analysis of phospho-proteins in the method of the combined references. One would have been motivated to and have a reasonable expectation of success to because: (1) Bacus et al suggest antibody staining procedures can be performed using standard techniques and protocols known in the art for determining a patient’s protein profile and response to therapy; (2) Krutzik et al teach and suggest multiparameter phosphoantibody analysis can be used to assess the phosphorylation protein profile of diseased states and response to therapeutics in order to tailor therapy.; and (3) the combined references teach and demonstrate antibodies for detecting the proteins and phosphorylation states are commercially available.

Response to Arguments
11.	Applicants argue that Krutzik suggests the phospho-specific flow cytometry can be used in profiling disease states by signaling status but does not teach that a single phosphoprotein can detect the activity state of a signaling pathway as required by the claims.

12.	 The arguments have been considered but are not persuasive. As stated above, Applicants are arguing limitations not recited in the claims. Further, the limitations argued by Applicants for Krutzik failing to teach the use of the biomarkers for determining patient responsiveness are not deficiencies of Bacus et al, Smith et al, Neve et al, and Yakes et al (the combined references) for the reasons stated above, therefore Krutzik does not need to address these limitations. Krutzik was provided as a reference to address the motivation and successful use of multiparameter phosphoantibody analysis of phospho-proteins as a method of measuring the phospho-proteins of the combined references.

13.	Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2004/0248151, Bacus et al; Smith et al (British Journal of Cancer, 2004, 91:1190-1194); Neve et al (Cancer Research, April 2006, Vol. 66, Issue 8 Supplement; 793; abstract #3378); and Yakes et al (Cancer Research, 2002, 62:4132-4141), as applied to claims 9-11, 13, 15-18, 21-24 above, and further in view of  Lim et al (Clinical Cancer Research, 2005, 11:3163-3169) and Stover et al (Clinical Proteomics Journal, 2004, 1:69-80).
Bacus et al, Smith et al, Neve et al, and Yakes et al (the combined references) teach a method for selecting and treating a patient with trastuzumab, as set forth above.
The combined references do not teach the assay for biomarker activity comprises differential global phosphoprofiling.
	Lim et al teach phosphorylation, particularly tyrosine phosphorylation, is prominent in cancer biology and is an attractive drug target. Lim et al teach tyrosine kinases and their substrates are useful molecular cancer markers that are invaluable for their discriminatory power in molecular classification of cancer for diagnosis and in predicting outcome (prognosis) and response to therapy. Serine/threonine kinases are another group of proteins important to cancer cell signaling (p. 3163, col. 1). Lim et al provide an example of phosphorylated cellular pathways associated with cancer and drug resistance including EGFR, Ras, MAPK, PI3K, and AKT (Figure 3) and teach trastuzumab is a known drug against the ERBB2 receptor tyrosine kinase for the treatment of breast cancer (p. 3163, col. 2). Lim et al teach: “A further level of complexity exists at the cellular level where cell fate is regulated by a myriad of oncogenes, tumor suppressor genes, and other regulatory molecules that are intricately wired. How does one capture all these interactions and get a complete picture of what is really happening during pathogenesis and disease progression? As a result of these challenges, conventional tools to study single protein or pathway are proving inadequate and require complementation by approaches that provide information on a global scale. Alterations in protein/gene expression as measured by DNA microarray and proteomics technologies have been well established to participate in tumorigenesis and the expression profiles useful for molecular classification of subtypes, predicting clinical outcome and response to chemotherapy.” Lim et al suggest measuring phosphoproteome changes on a global scale as useful for cancer diagnostics and therapeutics (p. 3164, col. 2).
Lim et al teach: “Phosphoproteomics potentially provides two additional layers of information compared with conventional expression profiling studies. First, it provides clues on what protein or pathway might be activated because a change in the phosphorylation status of proteins almost always reflects a change in protein activity. Second, it indicates what proteins might be potential drug targets because phosphoproteomics focuses on proteins that have kinase activities or are substrates of kinases. Thus, there is increasing interests in phosphoproteomics as reflected by a considerable number of works describing various strategies including the use of different isotopic technologies (e.g., isotope-coded affinity tag, stable isotope labeling by amino acids in cell culture), protein separation techniques (e.g., gelbased versus liquid chromatography–based methods), and chemical modifications (e.g., h-elimination and esterification) to identify phosphoproteins and/or phosphorylation sites in a global fashion (58–67). Recently, our group developed a method that combines the capability of anti-phosphotyrosine 4G10 antibodies (68) to enrich for tyrosine-phosphorylated proteins, the high-resolution power of two-dimensional PAGE to separate proteins and the high sensitivity of mass spectrometry to identify proteins of interest. The tool enabled the concurrent visualization of >50 protein spots in a single phosphoproteome map belonging to about 20 proteins which can be broadly categorized into five functional classes of signaling proteins activated by EGF in the A431 human cancer cell line” (p. 3165-3166). Thus, Lim et al summarize several studies employing global phosphoproteome profiling.
Stover et al teach and successfully demonstrate differential global phosphoprofiling of proteins in cancer cell lines and tumor models in response to drug treatment that targets EGFR (Figure 1; Experimental Protocol). Stover et al suggest taking a global snapshot of a large number of phosphorylation events to observe the effects of drugs on phosphorylation events in an unbiased way without guessing which pathways one would expect to be altered. Stover et al suggest after obtaining data from global analysis, then taking a more targeted approach, such as co-immunoprecipitation, that can provide more detailed information within an affected pathway (p. 77, col. 2). Stover et al teach that their findings demonstrate the feasibility of using phospho-proteomics to determine drug and disease mechanisms, and as a measure of drug target modulation in tissue (p. 69, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize differential global phosphoprofiling in the assay of the combined references for assessing cell signaling pathways and selecting patients for treatment.  One would have been motivated to and have a reasonable expectation of success to because Lim et al and Stover et al teach and suggest utilizing global phosphoprofiling to identify pathways targeted by drug treatment and predicting response to therapy, and both references demonstrate success of global phosphoprofiling in identifying phosphorylated proteins in cancer and response to drugs.



Response to Arguments
14.	Applicants argue that the secondary references, Lim and Stover, do not teach or suggest that a single biomarker selected by phosphoprofiling would be sufficient to determine the activity state of a signaling pathway. Applicants argue that Lim teaches assaying biomarkers that are not phosphorylated (mutated EGFR or truncated Src) in addition to phosphorylated biomarkers to determine drug responsiveness, and this teaches away from utilizing a single phosphorylated biomarker to determine the activity state of a signaling pathway and drug response. Applicants argue that Stover does not teach the use of phosphorylated biomarkers to determine the activity state of a signaling pathway relevant to drug response.

15.	The arguments have been considered but are not persuasive. As stated above, Applicants are arguing limitations not recited in the claims. As stated above, the detection of non-phosphorylated biomarkers (mutated EGFR or truncated Scr) in addition to phosphorylated biomarkers is not excluded by the claimed method and does not teach away from detecting phosphorylated biomarkers for determining signaling pathway activation and drug response. The limitation for detection of phosphorylated biomarkers that indicate activation of their signaling pathways and patient drug response are not deficiencies of the combined references and do not need to be addressed by Lim and Stover. Lim and Stover were provided as references to address the motivation and successful use of differential global phosphoprofiling in the assay of the combined references for assessing cell signaling pathways and selecting patients for treatment.

16.	Conclusion: No claim is allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642